*6OPINION
HYDER, Judge.
Johnny Vales, Jr. appeals the dismissal of his petition for a writ of habeas corpus.
Petitioner, and three co-defendants, were indicted by the Grand Jury of Shelby County for murder in the perpetration of a robbery and murder in the first degree. Several preliminary motions were disposed of by the trial court, and on May 26, 1969, jury selection was begun. The jury was completed on May 28, 1969, and on that date the petitioner filed his petition for a writ of habeas corpus. The petition was heard by the trial court on May 28, 1969, and the relief sought was denied. This appeal was prayed and granted.
The petition contends that the petitioner is entitled to a writ of habeas corpus because:
1. No bond had ever been set for the petitioner.
2. The petitioner was sixteen years of age, but he had never been brought before the Juvenile Court of Shelby County.
3. The defendant received unfavorable publicity in a detective magazine.
 The record discloses, and the briefs filed for the petitioner and for the State acknowledge, that the petitioner was convicted in the criminal trial and there is presently pending in this Court, an appeal in the nature of a writ of error. All matters raised in the petition for habeas corpus should properly be raised in the appeal on the merits of the criminal conviction; with the exception *7of the contention that no bond had been set for the petitioner. As pointed out in the briefs, this question is now moot since the petitioner was convicted of the criminal charge and there is no showing in this record that bail was denied following his conviction.
The judgment of the trial court denying the relief sought in this petition for habeas corpus is affirmed.
WALKER, P. J., and RUSSELL, J., concur.